


Exhibit 10.85

 

PERFORMANCE STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Performance Stock Award Agreement (the “Agreement”) is entered into on the
4th day of January 2010 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Employment Agreement dated as of December 11, 2009
between the Company and the Awardee (the “Employment Agreement”); and

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee a performance stock award with respect to the Company’s common
stock, par value $.10 per share (the “Common Stock”) pursuant to the Amended and
Restated 2005 Equity Incentive Plan of The Children’s Place Retail Stores, Inc.
(the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Award.  Subject to Sections 2, 3 and 4
hereof, the Company shall issue and deliver to the Awardee the number of shares
of Common Stock determined in accordance with Exhibit A (the “Performance
Shares”) within 10 days following a determination by the Board or an appropriate
committee thereof that the performance target(s) set forth on Exhibit A have
been achieved, but in no event later than March 15, 2012; provided that, subject
to Sections 2, 3 and 4 hereof, the Awardee is in the employ of the Company or a
Subsidiary on the last day of the Performance Period set forth in Exhibit A. 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the Plan.

 

2.                                       Termination of Employment Due to Death
or Disability.  If Awardee’s employment with the Company terminates before the
end of the Performance Period in accordance with Section 5(b) or 5(c) of the
Employment Agreement, the Awardee (or Awardee’s estate) shall, if the Target
Performance Goal set forth in Exhibit A is achieved, be entitled to the number
of Initial Performance Shares set forth in Exhibit A multiplied by a fraction,
the numerator of which is the number of days the Awardee was employed by the
Company during the Performance Period and the denominator of which is 365.  Such
Initial Performance Shares, if any, shall be issued and delivered to the Awardee
(or Awardee’s estate, as applicable) within 10 days following a determination by
the Board or an appropriate committee thereof that the performance target(s) set
forth on Exhibit A have been achieved, but in no event later than March 15,
2012.

 

--------------------------------------------------------------------------------


 

3.                                       Accelerated Vesting in the Event of
Termination Without Cause or Resignation Due to Good Reason.  In the event that
the Awardee’s employment with the Company terminates before the end of the
Performance Period pursuant to Section 5(d) the Employment Agreement or under
the circumstances set forth in Section 6(d)(iii) of the Employment Agreement,
the Awardee shall, if the Target Performance Goal set forth in Exhibit A is
achieved, be entitled to the number of Initial Performance Shares set forth in
Exhibit A).  Such Initial Performance Shares shall be issued and delivered to
the Awardee within 10 days following a determination by the Board or an
appropriate committee thereof that the performance target(s) set forth on
Exhibit A have been achieved, but in no event later than March 15, 2012;
provided, however, that if a “Change in Control” (as defined in the Employment
Agreement) occurs after a termination of the Awardee’s employment under the
circumstances set forth in Sections 5(d) or 6(d)(iii) of the Employment
Agreement but before such a determination has been made by the Board or an
appropriate committee thereof, then the Initial Performance Shares shall be
issued and delivered to Awardee immediately prior to such Change in Control.

 

4.                                       Acceleration of Initial Performance
Shares Upon a Change in Control.  In the event that a “Change in Control” (as
defined in the Employment Agreement) occurs prior to a determination by the
Board or an appropriate committee thereof as to whether the performance
target(s) set forth on Exhibit A have been achieved and Awardee is then employed
by the Company, the Awardee shall be entitled to receive the number of Initial
Performance Shares set forth in Exhibit A.  Such Initial Performance Shares
shall be issued and delivered to Awardee immediately prior to such Change in
Control.

 

5.                                       Transfer Restrictions.  Prior to
vesting of any Performance Shares, the Awardee shall not be deemed to have any
ownership or shareholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) any of the
Performance Shares prior to delivery thereof.

 

6.                                       Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary, in the event of any change in Common
Stock resulting from a corporate transaction including, but not limited to, a
subdivision or consolidation, reorganization, recapitalization, merger, share
split, reverse share split, share distribution, combination of shares or the
payment of a share dividend, the Performance Shares shall be treated in the same
manner in any such transaction as other Common Stock.

 

7.                                       Government Regulations. 
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to issue or deliver certificates evidencing the Performance Shares
shall be subject to the terms of all applicable laws, rules and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required; provided that the Company shall use commercially reasonable
best efforts to ensure that the terms of all applicable laws, rules and
regulations and approvals by any governmental agencies or national securities
exchanges as may be required are timely satisfied or obtained, as applicable.

 

2

--------------------------------------------------------------------------------


 

8.                                       Transferable Shares.  All shares of
Common Stock delivered by the Company to the Awardee hereunder shall (i) not
contain any legends and (ii) shall be freely transferable (including in publicly
traded open market transactions) by the Awardee upon receipt.

 

9.                                       Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, the Company shall provide for such
withholding through sale of the Performance Shares through a broker or such
other arrangement as is reasonably acceptable to the Company.

 

10.                                 Awardee Representations.  The Awardee has
reviewed with her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement.  The Awardee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents, if any, made to the Awardee.  The Awardee
understands that the Awardee (and, subject to Section 9 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this Agreement.

 

11.                                 Employment.  Neither this Agreement nor any
action taken hereunder shall be construed as giving the Awardee any right of
continuing employment by the Company.

 

12.                                 Notices.  Notices or communications to be
made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

13.                                 Governing Law.  This Agreement shall be
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement.  Notwithstanding the
foregoing, this Agreement and the award made hereby shall be subject to the
terms of the Plan.  However, in the event of a conflict between this Agreement
and the terms of the Plan, the terms and conditions most favorable to the
Awardee shall control.  To the extent that there is any conflict between the
terms and provisions of this Agreement and/or the Employment Agreement and any
other agreement between the Awardee and the Company, the terms and provisions
most favorable to the Awardee shall control.

 

15.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

3

--------------------------------------------------------------------------------


 

16.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Awardee.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/s/ Norman L. Matthews

 

 

Name:

Norman L. Matthews

 

 

Title:

Chairman of the Board

 

 

Date:

January 5, 2010

 

 

 

 

 

AWARDEE

 

 

 

 

 

/s/ Jane T. Elfers

 

Name:

Jane T. Elfers

 

Date:

January 5, 2010

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                       (a).                              
Awardee’s Name:  Jane T. Elfers

 

(b).                              Award Date:  January 4, 2010

 

(c).                               Performance Period:  The Company’s fiscal
year ending January 31, 2011

 

(d).                              Performance Shares available to be earned
(“Initial Performance Shares”)  62,170

 

(e)                                  Additional Performance Shares available to
be earned (“Additional Performance Shares”):  62,170

 

(f).                                 Performance Requirements:

 

Subject to the terms and conditions set forth in the Performance Stock Award
Agreement, Awardee shall earn and receive the number of Performance Shares set
forth above if the Company’s “Operating Income” (as defined in the Employment
Agreement) for the Performance Period set forth above equals or exceeds the
“Target Operating Income” (as defined in the Employment Agreement) (the “Target
Performance Goal”) and Awardee shall earn and receive the number of Additional
Performance Shares set forth above if the Company’s Operating Income for the
Performance Period set forth above equals or exceeds 120% of the Target
Performance Goal.  The number of Performance Shares to be issued to Awardee
between the number of Performance Shares and the number of Additional
Performance Shares shall be determined on a straight line interpolated basis. 
The determination of whether the Target Performance Goal or the 120% of the
Target Performance Goal is achieved shall be made by the Board or an appropriate
committee thereof.

 

For clarity, “Target Operating Income” under the Employment Agreement means 110%
of “Operating Income” (as defined in the Employment Agreement) for the fiscal
year of the Company ending January 29, 2010.

 

/s/ JE

(Initials)

 

Jane Elfers

 

 

 

/s/ NM

(Initials)

 

Company Signatory

 

 

6

--------------------------------------------------------------------------------
